Title: From James Madison to Thomas Jefferson, [ca. 28 November] 1805
From: Madison, James
To: Jefferson, Thomas


          
            [ca. 28 November 1805]
          
          Resol.

1. (Substitute within any part of the former Louisiana comprehended in the delivery of possession thereof to the U.S.)
          2. (omit)—(substitute as may consist with the honor of the U. States) this change will look less towards advances by the U.S. [“] to effect” the adjustment.
          4. (omit, as embarrassing and inefficacious)
          5. (quer. if not unnecessary and provided for by the succedg. Resol.)
          6. (omit, on the idea that witht. this specification—amicable expense of adjustmt. will be in fact authorized, with an apparent reference to the use of force previously authorized)
          The difficulty lies in covering an application of money to a new purchase of territory. As a means of adjustment it will be covered; but by a construction probably not entering into the views of Congs.

        